MEMORANDUM **
Alexey and Victoria Leonichev appeal pro se the district court’s order dismissing their action alleging conspiracy and obstruction of justice against Valley Presbyterian Hospital, the district court clerk, and seven district court judges. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, and we may affirm on any basis supported by the record. Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir.2004).
The district court properly dismissed Appellants’ action because their vague and conclusory allegations are based on 18 U.S.C. § 241 and other criminal statutes that do not provide for civil liability. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.1980). Even when construed as a claim for civil conspiracy, Appellants’ complaint lacks factual specificity. See Sanchez v. City of Santa Ana, 936 F.2d 1027, 1039 (9th Cir.1990). Finally, all of the federal defendants are entitled to absolute judicial immunity for their judicial or quasi-judicial actions. See Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir.1996).
Appellants’ remaining contentions lack merit.
We grant amicus United States’ motion to file late its brief. The clerk shall file the amicus brief received on October 13, 2005.
Ml other pending motions are denied.
The docket shall reflect Appellants’ new names.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.